DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 01/25/2019 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A STRAIN GAUGE HAVING A FIRST AND SECOND INSULATION LAYER ARRANGEMENT AND METHOD FOR PRODUCING THE STRAIN GAUGE THEREOF.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 13, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamitzki (US 4785275 A).
In regards to claim 1, Adamitzki teaches a strain gauge for force and strain measurement (Column 1, lines 14-20) comprising: a first insulation layer (2) having an upper side (Column 2, lines 4-9; Figure 1), a resistance element (3, i.e. first resistance layer) arranged on the upper side of the first insulation layer (2) (Column 2, lines 4-9; Figure 1), a second insulation layer (4) arranged on the resistance element (3) (Column 2, lines 4-9; Figure 1), the second insulation layer (4) at least locally connected to the first insulation layer (2) (Column 2, lines 4-9; Figure 1), and an electrically conductive layer (5, i.e. second resistance layer) arranged on the second insulation layer (4) (Column 2, lines 4-9; Figure 1). 
In regards to claim 2, Adamitzki teaches wherein the resistance element (3) is arranged in a pattern (i.e. strip in a sandwich-like manner) on the upper side of the first insulation layer (2) (Column 2, lines 4-9; Figure 1), forming at least one resistance element section and at least one resistance element-free section on the upper side (wherein the at least one resistance element-free section is being read as the section located on the right side on the outside of the strain gauge on the support (1) as seen in Figure 1).
In regards to claim 13, Adamitzki teaches wherein at least one of the first insulation layer (2) or the second insulation layer (4) comprises at least one of silicon dioxide, silicon nitride or aluminum oxide (Column 2, lines 17-19). 

In regards to claim 16, Adamitzki teaches wherein a base area of the electrically conductive layer (5) is greater than or equal to a base area of the resistance element (3) (See Figure 1). 
In regards to claim 17, Adamitzki teaches wherein a base area of the electrically conductive layer (5) is greater than a base area of the first insulation layer (2) (See Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adamitzki (US 4785275 A) in view of Hauber et al (US 5631622 A).
In regards to claim 4, Adamitzki teaches the claimed invention except for wherein the resistance element has meandering patterning. 
Hauber et al teaches a strain gage (12) further comprising a resistance element (3, i.e. resistor strip) has meandering patterning (Column 6, lines 7-16).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture the resistance element in a meandering pattern as taught In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144.04 IV).
In regards to claim 12, Adamitzki teaches the claimed invention except for wherein at least one of the first insulation layer or the second insulation layer comprises a plastic material. 
Hauber et al teaches a strain gage (12) further comprising a first insulation layer (1) being a plastic material (i.e. cast synthetic plastic film such as a polyamideimide film) (Column 5, line 66 – Column 6, line 6).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a first insulation layer being a plastic material as taught by Hauber et al into the strain gauge of Adamitzki for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a cast synthetic plastic film, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In regards to claim 18, Adamitzki teaches the claimed invention except for wherein the electrically conductive layer is a metal foil. 
Hauber et al teaches a strain gage (12) further comprising an electrically conductive layer is a metal foil (7) (Column 6, lines 21-35; Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture an electrically conductive layer being a metal foil as taught by In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adamitzki (US 4785275 A) in view of Maitland (US 6631646 B1).
In regards to claim 15, Adamitzki teaches the claimed invention except for wherein the resistance element comprises at least one of germanium or silicon.
 Maitland teaches a strain gauge (22) further comprising a resistive element (33, i.e. semiconductive layer) being germanium or silicon (Column 5, lines 13-33; Figure 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a resistance element being at least one of germanium or silicon as taught by Hauber et al into the strain gauge of Adamitzki for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as germanium or silicon, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 3 & 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Adamitzki teaches a strain gauge for force and strain measurement (Column 1, lines 14-20) comprising: a first insulation layer (2) having an upper side (Column 2, lines 4-9; Figure 1), a resistance element (3, i.e. first resistance layer) arranged on the upper side of the first insulation layer (2) (Column 2, lines 4-9; Figure 1), a second insulation layer (4) arranged on the resistance element (3) (Column 2, lines 4-9; Figure 1), the second insulation layer (4) at least locally connected to the first insulation layer (2) (Column 2, lines 4-9; Figure 1), and an electrically conductive layer (5, i.e. second resistance layer) arranged on the second insulation layer (4) (Column 2, lines 4-9; Figure 1). 
However, Adamitzki does not teach the structural limitations of the strain gauge having the sensor arrangement of the first insulation layer having a lower side and the second insulation layer having an outer side on a side facing away from the upper side of the first insulation layer wherein the first insulation layer and the second insulation layer have at least one continuous material recess which extends from the outer side of the second insulation layer to the lower side of the first insulation layer including being arranged in an at least one resistance element-free section.  The electrically conductive layer is also arranged on the outer side of the second insulation layer and in the continuous material recess in combination with the remaining limitations of independent claim 1.  
In the Examiner’s opinion in regards to claim 5, Adamitzki teaches a strain gauge for force and strain measurement (Column 1, lines 14-20) comprising: a first insulation 
 However, Adamitzki does not teach the method for producing the strain gauge by applying the first insulation layer onto a surface to be examined of a base body; applying the resistance element comprising contact elements; applying the second insulation layer onto the resistance element; and applying the electrically conductive layer onto the second insulation layer in combination with the remaining limitations of dependent claim 5 and independent claim 1.  The remaining claims 6-11 are allowed due to their dependency.
In the Examiner’s opinion in regards to claim 19, Adamitzki teaches a strain gauge for force and strain measurement (Column 1, lines 14-20) comprising: a first insulation layer (2) having an upper side (Column 2, lines 4-9; Figure 1), a resistance element (3, i.e. first resistance layer) arranged on the upper side of the first insulation layer (2) (Column 2, lines 4-9; Figure 1), a second insulation layer (4) arranged on the resistance element (3) (Column 2, lines 4-9; Figure 1), the second insulation layer (4) at least locally connected to the first insulation layer (2) (Column 2, lines 4-9; Figure 1), and an electrically conductive layer (5, i.e. second resistance layer) arranged on the second insulation layer (4) (Column 2, lines 4-9; Figure 1).  However, Adamitzki does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.L.J/           Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856